Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/07/19.
Claims 1-18 are pending and have been examined.
Claim Rejections - 35 USC § 102

`The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nett (5,149,230).
	Regarding claims 1 and 14, Nett discloses a dual headed tool system, said dual headed tool system comprising: a tool body (10), said tool having a first axis along a first direction (i.e. the ais along handle 86; Fig. 2), said tool body comprising: a battery (76); and a motor (74), said motor adapted to rotate a first rotating end piece or first output coupling  (14) and a second rotating end piece or second output coupling (15); a tool head (20), said tool head comprising: the first rotating end piece (23, 14), said first rotating end piece protruding from said tool head (20) along a first side of said tool body, said first rotating end piece adapted to rotate around a second axis perpendicular to said first axis in a second direction (Fig. 2); and the second rotating end piece (22, 15) protruding from said tool head along a second side of said tool body opposite of said 
	Regarding claims 2, 8 and 10, Nett discloses a drive system, said drive system coupled to said first rotating end piece, said drive system coupled to said second rotating end piece, wherein said motor comprises an output shaft, said output shaft coupled to said drive system (Fig. 7); wherein the first and second rotating end pieces comprise a drill chuck (Fig. 5). 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nett (5,149,230) in view of Kuhn (7,066,692).
	Regarding claims 3-5, Nett discloses the Kuhn disclose a dual headed tool system, substantially as claimed, as discussed above, including a trigger (80), but fails to disclose a first trigger along the first side of the tool body adapted to cause rotation of the first rotating end piece when said first trigger is depressed, and a second trigger along the second side of the tool body adapted to cause rotation of the second rotating body when said second trigger is depressed. Kuhn discloses a dual headed tool system comprising a tool body with a first side (140A) and a second side (140B), wherein a first 
	Regarding claims 6-7, Kuhn also discloses wherein the first trigger (135A) comprises a trigger lock out (160, 145A) adapted to lock the drive system coupled to said first rotating end piece when in a first position and to release the drive system coupled to said first rotating end piece when in a second, depressed, position, thereby allowing rotation of said first end piece and wherein said second trigger (135B) comprises a trigger lock out (160, 145B) adapted to lock the drive system coupled to said second rotating end piece when in a first position and to release the drive system coupled to said second rotating end piece when in a second, depressed, position, thereby allowing rotation of said second end piece.
	Regarding claims 9 and 11, Nett discloses wherein the first and second rotating end pieces comprises a drill chuck (Fig. 5).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nett (5,149,230) in view of Gill (3,783,955)
Regarding claim 12, Nett discloses a dual headed tool system comprising a second rotating end piece as a drill chuck, but fails to disclose wherein said second rotating end piece comprises an impact chuck. Gill discloses a dual portable power tool comprising a second rotating end piece as an impact chuck () for the purposes of providing a hammering motion to a work implement or a combined rotary and hammering effect (col. 5, lines 18-25). It would have been obvious to one having ordinary skills in the art to have provided Nett’s second end piece as an impact, as taught by Gill, in order to provide a combined rotary and hammering effect to a work implement. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nett (5,149,230) in view of Kuhn (7,066,692), as applied above in claim 9 above, and further in view of Gill (3,783,955).
	Regarding claim 13, the modified invention of Nett discloses a dual headed tool system comprising a second rotating end piece as a drill chuck, but fails to disclose wherein said second rotating end piece comprises an impact chuck. Gill discloses a dual portable power tool comprising a second rotating end piece as an impact chuck () for the purposes of providing a hammering motion to a work implement or a combined rotary and hammering effect (col. 5, lines 18-25). It would have been obvious to one having ordinary skills in the art to have provided the modified invention of Nett, further comprising a second end piece as an impact, as taught by Gill, in order to provide a combined rotary and hammering effect to a work implement. 
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nett (5,149,230) in view of Miller (5,307,534).

	Regarding claim 16, Miller also discloses an internal brush unit (13) coupled to a second output coupling (15; Figs. 1 and 5-6).
	Regarding claim 17, Miller also discloses wherein said external brush unit (14) comprises internal brushes (17, 18) with a plurality of internal diameters. 
	Regarding claim 18, Miller discloses wherein said internal brush unit (13) comprises external brushes with a plurality of external diameters (i.e. note that the diameter of the proximal bushes is larger than then the diameter of the distal bushes (as shown in Fig. 5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731